DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 - 20 and 49 - 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

gradual" in claim 19 is a relative term which renders the claim indefinite.  The term "gradual" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what rate of development of a change in geometry of the body tissue region as a result of the contacts would distinguish a “gradual” rate from a rate that is not “gradual.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 7 - 14, 17- 19, 51 - 59, and 64 - 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keidar et al. (US 7,306,593, of record from Third-Party Submission under 37 CFR 1.290 dated 3/2/2021, hereinafter “Keidar”).
Regarding claim 1, Keidar shows a method of visually displaying effects of a medical procedure (map of the organ with predicted extent of ablation, abstract), comprising: 
	receiving interaction data from an intrabody probe indicating touching contacts between the intrabody probe and a body tissue region, wherein the interaction data at least associate the contacts to contacted positions of the body tissue region (“Catheter 22 is brought into contact with inner surface 40 of tissue 42, as shown in FIG. 2, and the position and orientation of the catheter tip are measured using sensor 44, at a catheter positioning step 60. The position and orientation measurements are used in assessing the angle .alpha. and penetration depth of the catheter tip relative to surface 40,” col. 10, lines 41-64, and figs. 2 - 3); 
	adjusting geometrical rendering data representing a shape of the body tissue region to obtain adjusted geometrical rendering data, wherein the adjusting is based on an indication in the interaction data of a change in the shape of the body tissue region due to the contacting (i.e., change in the tissue shape due to ablation), rendering the adjusted geometrical rendering data to a rendered image, and displaying the rendered image (map is used to show the predicted and actual extents of ablation, col. 6, lines 7 - 17; visualization, col. 11, lines 41 - 56 and fig. 4).
	Regarding claim 2, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the intrabody probe is a catheter probe (cardiac catheter, col. 2, line 64 - col. 3, line 7). 
	Regarding claim 3, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the geometrical rendering data are adjusted as a (predicting the extent of the ablation includes estimating the predicted
extent of the ablation responsively to the depth of penetration and the orientation angle of the probe, col. 4, lines 36-54; map is used to show the predicted and actual extents of ablation, col. 6, lines 7 - 17; visualization, col. 11, lines 41 - 56 and fig. 4. Note that the data acquired to predict and display the ablation extent are acquired over time as the probe is moved).
	Regarding claim 4, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the receiving, the adjusting, and the displaying are performed iteratively for a sequence of contacts for which interaction data is received (bringing the probe into contact with the tissue at multiple positions inside the organ, col. 4, lines 36-54).
	Regarding claim 7, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that wherein the geometrical rendering data include a representation of 3-D surface positions and a representation of surface orientations (see fig. 4), wherein the two representations each correspond to a same portion of the shape of the body tissue region, and wherein the adjusting comprises adjusting the surface orientation representation to change a geometrical appearance in the rendering (col. 4, lines 36-54; col. 6, lines 7-17; col. 11, lines 41 - 56 and fig. 4). 
	Regarding claim 8, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the representation of surface orientation is adjusted separately from the representation of 3-D surface positions (col. 11, lines 41 - 56 and fig. 4. The expected extent of ablation and actual ablation zone are adjusted separately from the depiction of inner surface 40 of the heart wall).
	Regarding claim 9, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the extent and degree of the adjusting model a change in a thickness of the body tissue region (col. 2, lines 20-24; col. 9, lines 56 - 60; actual ablation zone is shown as a topographical depression 88 in tissue 42, col. 11, lines 41 - 56 and fig. 4).
	Regarding claim 10, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the interaction data describe an exchange of energy between the intrabody probe and the body tissue region by a mechanism other than contact pressure (col. 4, lines 36-54; RF energy to be applied by electrode 48, col. 9, lines 24-47).
	Regarding claim 11, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the adjusting comprises updating the geometrical rendering data based on a history of interaction data describing the exchange of energy (col. 10, lines 16-26; col. 11, lines 41-56).
	Regarding claim 12, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the exchange of energy comprises operation of an ablation modality (abstract).
	Regarding claim 13, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the updating changes an indication of lesion extent in the geometrical rendering data based on the history of interaction data  (col. 11, line 41 - col. 12, line 7).
	Regarding claim 14, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the updating comprises adjusting the geometrical rendering data to indicate a change in mechanical tissue properties, based on the history of interaction data describing the exchange of energy (col. 2, lines 53-63; col. 6, lines 7 - 17).
	Regarding claim 17, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that effects of the history of interaction data describing the exchange of energy are determined from modelling of thermal effects of the exchange of energy on the body tissue region (col. 2, lines 14-24; col. 9, line 61 - col. 10, line 15).
	Regarding claim 18, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the modelling of thermal effects accounts for local tissue region properties affecting transfer of thermal energy between the intrabody probe and the body tissue region (col. 2, lines 14-24; col. 9, line 61 - col. 10, line 15).
	Regarding claim 19, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the adjusting is as a function of time relative to a time of occurrence of at least one of the indicated contacts, and comprises adjusting the geometrical rendering data to indicate gradual development of a change in geometry of the body tissue region as a result of the contacts (col. 11, line 41 - col. 12, line
7).
	Regarding claim 51, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the contacts comprise an exchange of energy between the intrabody probe and the body tissue region by a mechanism other than contact pressure (ablation via energy applied using the probe, abstract).
	Regarding claim 52, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the interaction data indicate a geometrical distortion introduced by touching contact between the intrabody probe and the body tissue region (col. 11, lines 41- 56 and fig. 4).
	Regarding claim 53, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the interaction data describes injection of a substance from the intrabody probe to the body tissue region, and the adjusting comprises changing a thickness of tissue in the body tissue region, corresponding to an effect of the injection of the substance (col. 6, lines 38-51).
	Regarding claim 54, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the rendering includes a view of the intrabody probe (col. 11, lines 41- 56 and fig. 4).
	Regarding claim 55, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the rendering is rendered from a viewpoint at least partially defined by a measured position of the intrabody probe relative to a surface of the body tissue region (col. 11, lines 41- 56 and fig. 4).
	Regarding claim 56, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the body tissue region comprises heart (col. 2, lines 45 - 46).
	Regarding claim 57, Keidar discloses the claimed invention substantially as noted above. Keidar further shows assigning material appearance properties across an extent of the geometrical rendering data, based on the interaction data; and wherein the displaying of the rendered image uses the assigned material appearance properties (col. 11, lines 41- 56 and fig. 4).
	Regarding claim 58, Keidar discloses the claimed invention substantially as noted above. Keidar further shows the rendering comprises a rendering in cross-section of the body tissue region (col. 10, lines 52-64).
	Regarding claim 59, Keidar discloses the claimed invention substantially as noted above. Keidar further shows the extent and degree of the adjusting simulate stretching of the body tissue region (col. 10, line 65 - col. 11, line 25).
	Regarding claim 64, Keidar discloses the claimed invention substantially as noted above. Keidar further shows the interaction data indicate a contact force between the intrabody probe and the body tissue region (col. 10, lines 41 - 64).
	Regarding claim 65, Keidar shows a method of visually displaying a medical procedure (map of the organ with predicted extent of ablation, abstract), comprising: 
	receiving position data indicating the position of an intracardial probe within a
heart (“Catheter 22 is brought into contact with inner surface 40 of tissue 42, as shown in FIG. 2, and the position and orientation of the catheter tip are measured using sensor 44, at a catheter positioning step 60. The position and orientation measurements are used in assessing the angle .alpha. and penetration depth of the catheter tip relative to surface 40,” col. 10, lines 41-64, and figs. 2 - 3); 
(ECG synchronization signal, col. 5, line 60 - col. 6, line 17); 
	adjusting geometrical rendering data representing a shape of the heart and a shape and position of the intracardial probe to obtain adjusted geometric rendering data (col. 10, lines 41 - 51 and fig. 3); 
	wherein the adjusting is based on the heart rate data (ECG synchronization signal, col. 5, line 60 - col. 6, line 17) to maintain an accuracy of positioning of the intracardial probe relative to the heart as average size of the heart changes as a function of a heart rate, 
	rendering the adjusted geometrical rendering data to a rendered image, and displaying the rendered image (col. 4, lines 36 - 54; map is used to show the predicted and actual extents of ablation, col. 6, lines 7 - 17; visualization, col. 11, lines 41 - 56 and fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 20 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Keidar in view of Leo et al.  (US 2010/0298826, hereinafter “Leo”).
	Regarding claim 20, Keidar discloses the claimed invention substantially as noted above. 
	Keidar fails to show that the gradually developed change in geometry indicates a developing state of edema.
	Leo discloses prediction and display of lesion sizes using catheter-based contact ablation delivery systems ([0002]). Leo teaches a gradually developed change in geometry that indicates a developing state of edema ([0025]; flow chart of the steps for generating and displaying edema or resistive tissue on a 3D model of an organ, [0060] and fig. 26;  [0115]; [0121]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Keidar to have the gradually developed change in geometry indicate a developing state of edema, as taught by Leo, in order to provide the operator with estimates of the location of edemas or tissues resistant to the ablation procedure, as suggested by Leo ([0115]). 
	Regarding claim 50, Keidar discloses the claimed invention substantially as noted above. Keidar further shows that the contacts comprise mechanical contacts (“Catheter 22 is brought into contact with inner surface 40 of tissue 42, as shown in FIG. 2,” col. 10, lines 44 - 45 and fig. 2). 
	Keidar fails to show that the gradual development of a change in geometry indicates swelling of the body tissue region in response to tissue irritation by the mechanical contacts.
	Leo discloses prediction and display of lesion sizes using catheter-based contact ablation delivery systems ([0002]). Leo teaches a gradual development of a change in geometry that indicates swelling of the body tissue region in response to tissue irritation by the mechanical contacts ([0025]; flow chart of the steps for generating and displaying edema or resistive tissue on a 3D model of an organ, [0060] and fig. 26;  [0115]; [0121]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Keidar to have the gradual development of a change in geometry indicate swelling of the body tissue region in response to tissue irritation by the mechanical contacts, as taught by Leo, in order to provide the operator with estimates of the location of edemas or tissues resistant to the ablation procedure, as suggested by Leo ([0115]). 

Claims 60 - 62 are rejected under 35 U.S.C. 103 as being unpatentable over Keidar in view of Reisfeld (US 6,301,496, of record from Third-Party Submission under 37 CFR 1.290 dated 3/2/2021). 
	Regarding claims 60 - 62, Keidar discloses the claimed invention substantially as noted above. Keidar further shows receiving current heart rate data (ECG synchronization signal, col. 5, line 60 - col. 6, line 17), wherein the geometrical rendering data represent a shape of a body tissue region comprising a heart chamber
(col. 2, lines 45 - 46; col. 11, lines 41- 56 and fig. 4).
	Keidar fails to show that the adjusting comprises adjusting a size of the heart chamber, based on the current heart rate data, wherein the adjustment of the size of the heart chamber includes adjustment of the size of a lumen of the heart chamber and the thickness of a wall of the heart chamber.
	Reisfeld discloses vector mapping of three-dimensionally reconstructed intrabody organs and method of display. Reisfeld teaches adjusting a size of a heart chamber, based on current heart rate data (“reconstructed surface … displayed in movement,” col. 7, lines 30 - 35; “geometric map of the plurality of locations may comprise a plurality of "snapshots" of heart 70, each snapshot associated with a different phase of the cardiac cycle,” col. 17, lines 38 - 53; “result for each location is a modified trajectory, corrected end-diastolic point, which is then used in reconstructing the map of the heart, as described hereinbelow, col. 17, lines 54 - 67). The adjustment of the size of the heart chamber includes adjustment of the size of a lumen of the heart chamber and the thickness of a wall of the heart chamber, as these would be included in the “snapshots” of Reisfeld.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Keidar to have the adjusting comprise adjusting a size of the heart chamber, based on the current heart rate data, wherein the adjustment of the size of the heart chamber includes adjustment of the size of a lumen of the heart chamber and the thickness of a wall of the heart chamber, as taught by Reisfeld, in order to display the reconstructed surface in movement, as suggested by Reisfeld (col. 7, lines 30 - 35).

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Keidar and Reisfeld as applied to claim 60 above, and further in view of Gilboa et al. (US 2003/0074011, of record from IDS dated  7/10/2019). 
	Regarding claim 63, the combined invention of Keidar and Reisfeld discloses the claimed invention substantially as noted above. 
	Keidar fails to show that the adjusting geometrical rendering data comprises adjusting a position of the intrabody probe in the geometrical rendering data relative to a wall of the heart chamber, based on the current heart rate data.
	Gilboa discloses recording and displaying in context of an image a location of at least one point-of-interest in a body during an intra-body medical procedure. Gilboa teaches adjusting a position of an intrabody probe in geometrical rendering data relative to a wall of a heart chamber, based on current heart rate data (“display which is most convenient to a physician includes … the current location and orientation of the catheter's tip at any given instant within the cardiac cycle,” [0213]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Keidar and Reisfeld to have the adjusting geometrical rendering data comprise adjusting a position of the intrabody probe in the geometrical rendering data relative to a wall of the heart chamber, based on the current heart rate data, as taught by Gilboa, in order to greatly facilitate the task of navigating the catheter's tip to any desired location on the heart's tissue, as suggested by Gilboa ([0213]).

Allowable Subject Matter
Claim 49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the limitations of claim 49. For example, although Leo (discussed above in the art rejection of claim 20) teaches indicating a developing state of edema ([0025]; [0060] and fig. 26; [0115]; [0121]). Leo the indication of edema is effected by “utilizing a different visual effect such as varying color, stroke or gradient” ([0115]), rather than by distorting the rendering of the geometrical rendering data into a swollen appearance, to an extent based on the indicated development of the state of edema.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793